Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
	This action is in response to claim amendments filed 7/26/22. Claims 1-5, 8-9, 29, 31, 37-38, 43, 46, and 52-57 are pending and under examination.

Withdrawn Rejections
	The objection to the drawings is withdrawn.
	The rejection under §112(d) is withdrawn in light of the amendments.
	The rejection under §112(b) is withdrawn in light of the amendments.
	The rejection under §112(a) over a “subject in need” is withdrawn in light of the amendments.
	The rejection under §102 is withdrawn in light of the amendments.

Claim Objections
Claims 29 and 52 are objected to because of the following informalities:  the romanette (xxiv) is used twice.  Appropriate correction is required.

Maintained Rejections and New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8-9, 37-38, 43, 46, and 54-57 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This rejection is modified solely to address the amendments.
Claim 1 is directed to any FAM19A antagonist antibody or nucleic acid encoding such; note that while the claim is to one which “specifically binds”, the method is one of treating neuropathic pain and, as disclosed in the specification, such an antibody must be an antagonist. As such, the claim is directed to an compound defined entirely by function (antagonist). See MPEP §2163(I)(A) which states:
 "The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”
Claiming a genus by function alone is possible when “the art has established a correlation between structure and function” (Ariad 598 F.3d 1336,1350; In re Wallach 378 F.3d 1330,1335; Amgen 872 F.3d 1367,1378). No such correlation has been established; see below.


	Written description may also be met by providing a “representative number” of species within the genus. Where a class of molecule is ubiquitously known throughout the art, guidance to that class of molecule may be enough to meet the written description requirement. “Information which is well known in the art need not be described in detail in the specification. However, sufficient information must be provided to show that the inventor had possession of the invention as claimed” (MPEP §2163, citations omitted). The Examiner does not contest that the class of “antibody” is well known in the art as are generic methods of making such molecules. However, the claims are not simply to any antibody but must specifically be FAM19A5 antagonists, as otherwise the molecules will not treat the neuropathic pain as required by the claim. A search for anti-FAM19A5 antibodies discovered 28 such antibodies (Biocompare; previously cited). However, while these antibodies bind FAM19A5, it is not clear that any of them are antagonists and so there is no evidence they would be useful in the claimed method. Further, not all of them were available at the time of filing, as some are first cited after the instant priority date and therefore cannot serve to establish what was well known at the time of filing, which is the date at which the written description requirement must be met. 
The specification nor the art of record establishes a known structure/function correlation. Antibodies generally share certain characteristics such as Fc regions or hinge regions. However, these structures are not correlated with the binding function of the antibody. The hyper variable regions (HVRs), i.e., complementarity determining regions (CDRs) of an antibody, are well established in the art as the portion of the binding region which imparts the specificity of an antibody. However, there is no way to a priori look at an antigen sequence (FAM19A5) and envisage the combination of six CDRs that will bind that antigen. First, even highly related CDRs may not bind the same target. See for example Kussie (previously cited) who demonstrates that a single amino acid change in the heavy chain of an antibody which binds p-axophenylarsonate (Ars) completely abrogates the ability of the antibody to bind Ars but adds the functionality of binding the structurally related p-azophenylsulfonate (e.g., abstract). Second, even when provided with several related antibodies that bind the desired target, this does not represent the astronomical and potentially unknowable breadth of all possible amino acid sequences which will result in the desired binding properties. This is exemplified by the Court decision in Abbvie (Abbvie v Janssen 759 F.3d 1285 (Fed. Cir. 2014)), where Abbvie developed over 200 antibodies that shared 99.5% identity in the variable regions (p.7) and which bound the target, but in no way allowed one to envisage the unique structure of Centocor’s antibodies which bound the same target but shared only 50% sequence similarity (see table on page 11).
Thus, the art recognizes that the CDRs define the binding properties of an antibody and that even single amino acid changes to this region can completely abrogate the binding specificity of an antibody. As a further example, see Chen (previously cited) which demonstrates single amino acid changes in the VH CDR2 sequence can increase binding, decrease binding, destroy binding, or have no effect on binding when compared to the wild-type antibody. 
Thus, making changes to the CDR sequence of an antibody is a highly unpredictable process and the skilled artisan could not a priori make any predictions regarding such mutations with any reasonable expectation of success nor envisage the breadth of structurally unrelated CDR combinations that would still possess the required functions. 
The specification discloses 29 antibodies (claim 29). However, as discussed above, without any way to determine how broad the genus of such antibodies are, there is no way to determine if these antibodies represent the full breadth of what is claimed. The disclosure of these specific antibodies would not convey to the artisan that Applicant was in possession of the full genus of all antibodies which possess the required functions nor does it allow the skilled artisan to envisage the specific structure of such antibodies.
	It is appreciated that certain claims do include at least some degree of structure, e.g., claim 37 that requires a partial structure when compared to certain other sequences. However, as above, arbitrarily altering any amino acid in the CDR of an antibody is unpredictable and the specification does not convey possession of any CDRs other than those of the disclosed antibodies. Further, it is well-known in the art that specificity of an antibody stems from the interaction of six CDRs and CDRs are not generally recognized as interchangeable, such that using one CDR from one antibody would not be reasonably expected to confer the same binding properties or even the same binding target when combined with two to five CDRs from other antibodies. For example, WO 2008068048 (previously cited) discloses an antibody with a heavy chain comprising three CDRs (SEQ ID NO: 2) that binds secreted aspartyl protease from Candida sp. US 20170355756 (previously cited) describes the same three CDRs in the heavy chain (C10-VH3) combined with a different light chain that binds human TDP-43. There is no evidence in the instant specification that a single CDR placed in the context of two to five other CDRS, even if those CDRs come from other FAM19A5 binding antibodies, would result in the required function, whereas claims that only require a percent identity allow for all such mutations to occur in the CDRs, which would be unpredictable as above. As such, the specification fails to set forth a structure-function correlation sufficient to claim all possible antibodies defined by function and one-three CDRs or alterations thereof nor does the specification provide a representative number of antibodies. 
One could not envisage which portions of the CDRs are necessary to impart the claimed binding properties or which could be mutated without affecting such properties, nor does the instant specification provide guidance to this effect. As such, the disclosure of the instant antibody sequences does not convey possession of other antibodies with the same binding properties; possession of the precisely defined sequence of six CDRs is required. 
	It is further noted that the instant definition of antibody includes, e.g., single-domain antibodies or camelized antibodies. Such antibodies are rare and there is no evidence of the existence of any sdAb which also acts as a FAM19A5 antagonist.
	Regarding claim 43, these claims are directed to human antibodies. According to the specification, the disclosed antibodies were raised in chickens (paragraph 234). As such, the specification does not convey any examples of a human antibody nor does a chicken CDR sequence inform the skilled artisan of the structure of a human hypervariable region. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
	The Examiner does not contest that the methods of making antibodies in general are well known; however, the ability to eventually discover antibodies with the desired function is insufficient to meet the written description requirement.
Amgen makes clear that there is no special written description requirement for a particular class of compounds and the same written description requirement applies, while the Court in Ariad (598 F.3d 1336,1350) and Rochester (358 F.3d 916) clearly noted that decisions in composition of matter cases apply to methods. The case in Rochester was concerned with a method of treatment, as is the instant case, and the Court indicated that “the claimed method depends upon finding a compound that selectively inhibits PGHS-2 activity. Without such a compound, it is impossible to practice the claimed method of treatment”. Replacing “inhibits PGHS-2 activity” with “inhibits FAM19A5 activity” (an antagonist), leads to the same conclusion: the compounds are required to practice the method and so the specification must meet the written description requirement of such compounds. While the specification provides certain antibodies with this function, the breadth of the claims is of such breadth that there is no structure/function correlation and where the vast majority of “potential” species within the genus simply do not exist. In that same case:
 “Pfizer points out that the district court found that the '850 patent does not disclose the structure or physical properties of any of the compounds required to practice the claimed methods, and that the structure of such compounds cannot be deduced from any known structure-function correlation. Pfizer agrees with the district court that the '850 patent discloses nothing more than a hoped-for function for an as-yet-to-be-discovered compound, and a research plan for trying to find it.”
The same is true of the instant case. The disclosure of some newly developed antibodies does not convey to the skilled artisan that Applicant was in possession of all such antibodies—or more broadly all such compounds—sufficient to practice the claimed method. Since the antibodies/antagonists are needed to perform the method, failure to be in possession of the antibodies/antagonists supports a conclusion that the method itself was not adequately described and is not rectified by the disclosure of a “research plan” for finding more.
Therefore, claims 1-5, 8-9, 37-38, 43, 46, and 54-57 do not meet the written description requirement. 

	 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 8-9, 29, 31, 37-38, 43, 46, and 52-57 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US 11332521 (formerly copending Application No. 16/348058). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims are directed to an identical antibody as one instantly claimed; compare reference SEQ ID NOs: 7-12 to instant SEQ ID NOs: 17-19 and 29-31, respectively. The reference claims also include the antibody being humanized.  The reference claims are directed to a composition of matter and so the utility of this antibody must be examined in order to determine what is and is not an obvious variation. See the decisions in Sun Pharmaceuticals v Eli Lily Fed Cir July 28, 2010; Geneva v GlaxoSmithKline 349, F.3d 1373; and Pfizer v Teva 518 F3d 1353 supporting the Office’s use of disclosed utilities of compositions when applying double patenting rejections to method claims. In this case, the instant method of treating neuropathic pain is disclosed (paragraphs 65 and 68). The instant claims also include causes of the neuropathic pain, while the reference document teaches the utility in treating, e.g., physical injury, and so the actual cause of the neuropathic pain is no more than an obvious variation of treating the neuropathic pain.

Claim 1-5, 8-9, 29, 31, 37-38, 43, 46, and 52-57 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 12, 16, 22, 24, 30-31, 33, 35-39 of copending Application No. 17053733 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims are also directed to treating neuropathic pain using the anti-FAM19A5 antagonist antibodies, e.g., claims 3 and 37, as well as for increasing latency to, e.g., mechanical stimulus (claim 39).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1-5, 8-9, 29, 31, 37-38, 43, 46, and 52-57 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5, 7, 21, 24, 26, 29-31, 33-39, and 41-43 of copending Application No. 17054469 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims are also directed to treating neuropathic pain using the same anti-FAM19A5 antagonist antibodies, e.g., claims 1, 30, and 43. It is noted that in claim 1 of the reference application, some CDRs are required to have mutations, such as L-CDR1 and L-CDR2. However, those mutations are made with reference to the parent antibody, which is the antibody instantly claimed. The reference claims make obvious the parent antibody by way of explicitly claiming those CDRs of the parent, and therefore the instant claims—which use the parent—are an obvious variation of the method of treating neuropathic pain claimed in the reference document.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-5, 8-9, 29, 31, 37-38, 43, 46, and 52-57 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/626624 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims are directed to an identical antibody as one instantly claimed. The reference claims also include the antibody being humanized,  The reference claims are directed to a composition of matter and so the utility of this antibody must be examined in order to determine what is and is not an obvious variation. See the decisions in Sun Pharmaceuticals v Eli Lily Fed Cir July 28, 2010; Geneva v GlaxoSmithKline 349, F.3d 1373; and Pfizer v Teva 518 F3d 1353 supporting the Office’s use of disclosed utilities of compositions when applying double patenting rejections to method claims. In this case, the instant method of treating neuropathic pain is disclosed (paragraphs 404 and 416). The instant claims also include causes of the neuropathic pain, while the reference document teaches the utility in treating, e.g., physical injury, and so the actual cause of the neuropathic pain is no more than an obvious variation of treating the neuropathic pain.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 7/26/22 have been fully considered but they are not persuasive.
Applicant argues that written description requires that one skilled in the art could have reasonably concluded that the inventor “had possession of the claimed invention” (emphasis original); the Examiner agrees and notes that the genus of antibodies is claimed and therefore is part of the claimed invention. Further, as representing the sole element being administered to treat a disease in e.g., claim 1, possession of this genus of antibodies is critical to conveying to the skilled artisan that Applicant was in possession of the method as a whole as broadly as is now claimed.
Applicant cites Erfindergemeinschaft as supporting the Courts “generally” holding that “the written description issue does not turn on whether the patentees were in possession of the entire genus” and arguing that method claims should be held to a different standard than composition claims. This is not persuasive because Applicant cites this statement without consideration of its context. First, the Examiner has not demanded that the entire genus be described; rather, the Examiner has performed a written description analysis according to the relevant portions of the MPEP and articulated precise reasons the claimed invention fails to meet the written description requirement. An argument that the entire genus need not be described is not an argument of any specific deficiency in the rejection.
Further, this quotation was made by the Court in a determination dismissing a motion for summary judgment. The standard of summary judgment is that, even when viewing the facts in the most favorable light to the nonmoving party, “there are no genuine issues of material fact”. Despite the quotation cited by Applicant, the same Court in that decision stated “there is at least a disputed issue of material fact” regarding whether or not the patent satisfied the written description requirement. Thus, the Court makes no determination as to whether or not the claims meet the written description requirement, only that there is dispute as to whether or not they do.
The Court in Erfindergemeinschaft agreed that written description is satisfied with a “representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus”, citing the decision in Ariad. As previously articulated by the Examiner, Amgen makes clear that there is no special written description requirement for a particular class of compounds and the same written description requirement applies, while the Court in Ariad (598 F.3d 1336,1350) and Rochester (358 F.3d 916) clearly noted that decisions in composition of matter cases apply to methods.
The Court in Erfindergemeinschaft also clearly noted that the level of detail required varies depending on the nature and scope of the invention at issue and with the scientific and technologic knowledge already in existence.
It is this latter point which offers a stark contrast to the instant claims. That Court noted that the claims at issue did not purport to have discovered novel PDE V inhibitors and that there were “hundreds of known PDE V inhibitors at that time”. The Court drew a corollary to a similar case where a single example in the specification was sufficient because “numerous active steroidal agents were known to persons of skill in the art”. 
In the instant case, the Examiner provided objective evidence that perhaps two dozen antibodies were known in the art to bind FAM19A5, yet none of those were clearly known to be antagonists; Applicant does not assert that there were any known FAM19A5 antagonist antibodies at the time of filing nor does Applicant present any evidence to this effect, while simply “binding” is clearly insufficient for the claimed method as the antibodies must be antagonists in order to effect the claimed treatment. Thus, in contrast to “hundreds”, the evidence currently supports a conclusion that zero such antibodies were known at the time. It is further submitted that Applicant’s definition of “antibody” includes rare forms such as single domain antibodies and there is no evidence in the art nor even in the instant specification that such antibodies exist which possess both the required function as well as these structures. Laying claim to using sdAb or human antibodies with certain functions, where the evidence does not support the existence of those antibodies, clearly fails the written description requirement as Applicant cannot convey to the skilled artisan possession of a class of compounds that does not yet exist. As using these compounds is integral to practicing the methods, those compounds are necessary even with a method claim (Rochester). 
The Court in Erfindergemeinschaft many times draws the distinction between the case at issue not being drawn to presenting novel inhibitors, but rather relying on the “hundreds” of known inhibitors. In the instant case, if the genus of antagonist FAM19A5 antibodies was well described in the art with plentiful examples, then guidance to a well-established genus in a method of use may be all that is required. However, there is currently no evidence that this genus was known in the art and Applicant has clearly provided novel members of this genus as the instant antibodies of e.g., claim 29 were not known in the art at the time of filing. These facts clearly distinguish the instant case from that cited by Applicant such that a different conclusion is warranted.
Applicant takes the time to “remind” the Examiner that “what is conventional or well known to one of ordinary skill in the art need not be disclosed in detail” (remarks 7/26/22 p.26); however, Applicant fails to provide any objective evidence that this genus of antibodies was conventional or well known.
Applicant further cites a PTAB decision (PGR), noting a decision where “the novelty of the invention is a method of treatment and not a compound”. Here, as noted above, all of the evidence of record supports a conclusion that Applicant themselves invented the genus of antibodies and so the novelty clearly includes the genus of compounds claimed. That same PTAB decision criticized the Petitioner for focusing on what the specification alone taught and failed to “address known classes of compounds in the prior art that could be used in the claimed method”. This Examiner has made no such failing, instead noting that there is simply no evidence of record that the claimed genus was a known class of compounds in the prior art that could be used in the claimed method.
Applicant argues that, even if arguendo the Examiner’s above premise is true, the specification provides amino acid and nucleic acid sequences for antibodies within the claimed genus. However, the Examiner articulated why these species are not representative of the whole genus and Applicant provides no argument directed to this line of reasoning, instead merely asserting that they are representative.
Particular note is made of the antibodies of, e.g., claim 37. The claimed antibodies are not merely directing others to a novel use for known antibodies, but instead laying claim to using antibodies of a particular structural similarity to certain antibodies. However, the evidence does not indicate that these antibodies existed in the prior art while the evidence cited by Examiner notes that one cannot simply arbitrarily alter critical amino acid sequences with an expectation that the antibodies will preserve their function. Neither the instant specification nor the art at the time of filing would allow the skilled artisan to envisage those antibodies which are “at least 80% identical” but not 100% identical to the claimed sequences yet still preserving the function of binding the correct target and achieving a therapeutic outcome. Claims such as claim 37 is a clear overreach of what Applicant has invented, as there is no evidence that the vast majority of the claimed antibodies even exist nor sufficient guidance that the skilled artisan could identify the species claimed but not yet made which would effect the claimed therapeutic outcome. While not every member of a genus must be enumerated, sufficient information must be provided to convey to the skilled artisan that Applicant was in possession of the method as broadly as claimed and, for reasons above, such information is lacking.
Regarding human antibodies, Applicant cites Lu as evidence that 28 human antibodies were approved by the FDA. Importantly, not a single one of these antibodies is an anti-FAM19A5 antibody. The Examiner does not dispute the fact that human antibodies exist, but rather clearly articulated that the deficiency is that human anti-FAM19A5 antagonist antibodies do not exist. The specification does not contain a single example of a species within this genus nor any relevant structural information regarding this genus, nor is this deficiency addressed by the art at the time of filing. The Examiner also agrees that the field contains methods for making human antibodies; however, written description is not a question of whether or not one could somehow find or make antibodies within the genus, but is a question of possession. Applicant’s argument that others had the tools to eventually discover for themselves species within the genus is a clear indication that Applicant themselves fail to have possession of the genus at the time of filing as Applicant was not in possession of even a single human antibody with the claimed functions. The specification defining “antibody” as including “human antibody” is insufficient, as mere naming of the genus does not convey possession of the genus.
Regarding the double patenting rejection, Applicant asks that these rejections be held in abeyance. This is not persuasive because nonstatutory double patenting rejections, including provisional ODP rejections, are not held in abeyance (MPEP §804(I)(B)(1)). As the argument does not point to any specific deficiency in the rejection, the arguments are unpersuasive.
Note that certain claims are rejected solely under a double patenting rejection, e.g, claim 31. Thus, a bona fide reply to this rejection must include a good faith effort to address the double patenting rejection; asking that such rejections be held in abeyance when the rejection is the sole outstanding rejection for a claim is not a complete reply.
	
Allowable Subject Matter
	Claims are allowable over the prior art for reasons of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045. The examiner can normally be reached M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Weidner/Primary Examiner, Art Unit 1649